                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 PRE-SETTLEMENT FINANCE, LLC,

                 Plaintiff,                          Civ. No. 1 8-6339-KM-CLW

 V.
                                                              Opinion
 THERESA M. ELLIS and SCOTT A.
 ZUKOWSKI,

               Defendants.

KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the Court on motions by all parties. Defendant
Theresa M. Ellis has moved to dismiss the complaint; her husband, defendant
Scott A. Zukowski, has moved to be “removed” from the case. (DE 13, 14). Both
motions, brought pro se after answers were filed, are construed by the court as
motions for judgment on the pleadings. See Fed. R. Civ. P. 12(c). The plaintiff,
Pre-Settlement Finance, LLC (“PSF”), previously filed an identical suit in New
York state court. See Pre-Settlement Fin., LLC z1’. Ellis, 2017 N.Y. Misc. LEXIS
2811 (N.Y. Sup. Ct. June 23, 2017). The court in that action granted the
defendants’ motion to dismiss based on forum non conveniens grounds
“conditioned on leave to commence the action in New Jersey.” Based on that
ruling, the court also denied PSF’s motion for default. The defendants’ motions
before this Court contend that the New York state court’s decision effectively
amounted to a decision on the merits and that the current action is barred by
res judicata and the Rocker-Feldman abstention doctrine.
      PSF has opposed the defendants’ motions and cross-moved for summary
judgment. (DE 16). The basis of PSF’s complaint is as follows. In 2005, Ellis
and Zukowski filed suit against Ellis’s former employer, Ethicon, Inc., claiming
that Ethicon had violated the Americans with Disabilities Act (“ADA”) by failing
to provide Ellis with a reasonable accommodation for her disability related to a
mild traumatic brain   injury.   See Ellis u. Ethicon, Inc., 529 F. App’x 310 (3d Cir.

                                               I
2013). While that action was pending, Ellis contracted with PSF for litigation
financing. PSF advanced Ellis $29,000 for the underlying litigation and agreed
that it would be compensated from the proceeds if judgment was entered in
favor of Ellis or if the matter settled. Under the agreement, PSF was entitled to
a return of the principal amount of the advance plus interest, which was
calculated at a very substantial annual rate of 51.1%. In the event that Ellis
was unsuccessful in the underlying action, however, she was not required to
repay the advance and would have “no liability whatsoever to PSF.”
         PSF claims that the underlying litigation settled, and that Ellis received
settlement proceeds without paying off the amount due on the advance in
violation of their agreement. PSF’s complaint alleges breach of contract against
Ellis, breach of the covenant of good faith and fair dealing against Ellis,
conversion against Ellis and Zukowski, unjust enrichment against Ellis and
Zukowski, aiding and abetting against Zukowski, and tortious interference with
a contract against Zukowski. (IDE 1).
         For the reasons stated below, the motions are all denied. (DE 8, 10, 16).
    I.      Rule 12(c) Motions’
            A. Allegations of Complaint
         In 2005, Ellis filed a complaint against Ethicon, Inc., her former
employer, alleging that Ethicon violated the ADA by failing to accommodate her
cognitive disability. See Ellis v. Ethicon, Inc., Civ. No. 05-726(FLW), 2009 U.S.
Dist. LEXIS 106620, at *1 (D.N.J. Nov. 13, 2009), aff’d, 529 Fed. App’x 310 (3d
Cir. 2013). In September of 2010, Ellis contacted PSF and requested financing
for her litigation. (Compl ¶15). At the time, Ellis was represented by Jill Fisher,
Esq. (Compl ¶17).




I     “DE” refers to the docket entry number in this case. “Compl” refers to PSF’s
complaint. (DE 1).


                                              2
      On or about September 23, 2010, PSF and Ellis executed a contract. (DE
l65).2 PSF agreed to advance $29,000 to Ellis. (Compi ¶19). The interest rate
was compounded monthly at 3.5% or 5 1.1% annually. (DE 16-5). This was,
however, a contingent arrangement. Ellis was required to repay PSF only if she
was successful in the underlying case, and either received a settlement or
verdict. (Compl ¶20). In the event that Ellis was unsuccessful in the litigation,
she was not required to pay any principal or interest on the loan. (Id.).
      The agreement also contained an “Attorney Acknowledgement,” which
was signed by Fisher, who was the attorney for Ellis in the underlying
litigation. (Compl ¶25). Fisher agreed to distribute any proceeds received from
the litigation to PSF, after attorney fees and any liens which had priority over
that of PSF were paid off. (Id.; DE 16-5). Only after PSF was paid would any
remaining balance of proceeds from the litigation be paid to Ellis. (DE 16-5).
On September 28, 2010, PSI? wired the $29,000 advance to Ellis. (Compl ¶27).
      The employment litigation lasted some ten years. It resulted in ajun’
verdict in favor of Ellis, including an award of back pay and reinstatement to
the same or similar position that Ellis had held prior to her termination. See
Ellis v. Ethicon, Civ. No. 05-0726 (PGS) (DEA), 2014 U.S. Dist. LEXIS 186881,
at *6 (D.N.J. June 2, 2014), affid, 614 F. App’x 613 (3d Cir. 2015). After the
jury verdict was rendered, the parties filed a series of motions before the trial
court and appealed to the Third Circuit. Id. Thereafter, the parties agreed to
mediate before the magistrate judge and ultimately settled the matter on March
7, 2014. Id. The settlement amount has been sealed. Ellis v. Ethicon, Civ. No.
05-0726 (D.N.J. May 12, 2014) (DE 232).
      On or about May 13, 2014, PSF was notified that Ellis had replaced
Fisher with a new attorney, Patricia Barasch. PSI? notified Barasch of its


2        A copy of the contract was submitted by PSF in support of its motion for
summary judgment. Because the complaint references and relies upon the contract, it
is properly considered on a motion to dismiss. See In re Asbestos Products Liability
Litigation (No. VI), 822 P.3d 125, 134 n.7 (3d Cir. 2016).



                                             3
interest in the litigation. (Compi ¶1128-29). After Barasch submitted an
application for attorneys’ fees (in the amount of $14,8g4.14 related to the
settlement proceedings), Ellis submitted a supplemental certification
requesting that the Court also award an additional $100,057.52 to cover the
amount due to PSF. (Compl ¶1132-33); Ellis         ii.   Ethicon, Civ. No. 05-0726 (D.N.J.
May 12, 2014) (DE 246). Barasch withdrew as counsel on August 11,2015.
(Compi ¶38).
      On September 9, 2015, the Court ordered that the settlement proceeds
be deposited with the Court. (Compl ¶39). The Order directed that $14,894.14
be distributed to Barasch and that the remainder of the proceeds be
distributed directly to Ellis. (Compl ¶940-41).
      During the pendency of the underlying litigation, Zukowski provided
updates on the litigation to PSF. (Compl ¶1144-50). On December 22, 2015,
Zukowski advised PSF that Barasch, as successor attorney, “became legally
responsible for addressing the issues of Theresa [Ellis]’s relationship with PSE.”
(Compl ¶5 1). PSF reached out to Barasch; she advised PSF that the matter had
been settled and that the Court had directed that the proceeds be distributed
directly to Ellis. (Compl ¶1152-53). Barasch indicated that she had never
received Ellis’s portion of the settlement. (Compl ¶53).
      On December 24, 2015, PSF contacted Ellis and requested that she pay
the amount due on the loan, which at that time was $262,168.42. (Compl ¶55).
Ellis has not paid the amount due, prompting PSF to file this action.
      Before the Court are three motions. Both defendants have separately
moved to dismiss the complaint. (DE 13, 14). Zukowski and Ellis argue that
this action is barred under the Rooker-Feldman doctrine3 and principles of res
judicata. (DE 13, 14). PSF has cross-moved for summary judgment. (DE 16).




3    The reference is to Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                               4
           B. Standards on Rule 12(c) motion
       The defendants filed their motion after having answered the complaint.
(DE 8, 10). The Federal Rules of Civil Procedure permit an early challenge to
the legal sufficiency of the allegations of a claim under both Rule 12(b)(6) and
(c). A motion for judgment on the pleadings pursuant to Rule 12(c) is often
indistinguishable from a motion to dismiss, except that it is made after the
filing of a responsive pleading. Thrbe v. Gou’t of VL, 938 F.2d 427, 428 (3d Cir.
1991); see Nationwide Mitt. Ins. Co. v. Brown, 226 F. App5c 153, 155 (3d Cir.
2O07). This is such a motion; consequently, the usual 12(b)(6) analysis
applies.
       Rule 12(b)(6), Fed. R. Civ. P., provides for the dismissal of a complaint if
it fails to state a claim upon which relief can be granted. For the purposes of a
motion to dismiss, the facts alleged in the complaint are accepted as true and
all reasonable inferences are drawn in favor of the plaintiff. New Jersey
Carpenters & the Trustees Thereof v. Tishman Const. Corp. of New Jersey, 760
F.3d 297, 302 (3d Cir. 2014); Mele v. FRB, 359 F.3d 251, 253 (3d Cir. 2004)
(12(c) motion).
       The complaint’s factual allegations must be sufficient to raise a plaintiffs
right to relief above a speculative level, so that a claim is “plausible on its face.”
Bell AtL Corp. tc Twombly, 550 U.S. 544, 570 (2007). Id. at 570; see also West
Run Student Housing Assocs., LLC       i’.   Huntington Nat. Bank, 712 F.3d 165, 169
(3d Cir. 2013). That facial-plausibility standard is met “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility
standard is not akin to a ‘probability requirement’.       .   .   it asks for more than a
sheer possibility.” Iqbal, 556 U.S. at 678.



4      Federal Rule of Civil Procedure 12(c) provides: “[a]fter the pleadings are closed
—  but early enough not to delay trial — a party may move for judgment on the
pleadings.”

                                                  5
      An affirmative defense of res judicata may raise issues of fact that cannot
be resolved prematurely without discovery. In a proper case, however, such
defenses may be addressed on a motion to dismiss or judgment on the
pleadings, provided that the necessary facts are “apparent on the face of the
complaint” and other documents properly considered on a motion to dismiss.
Ball v. Farniglio, 726 F.3d 448, 459 n.16 (3d Cir. 2013); c.f Rycoline&ods., Inc.
v. C & W Unltd., 109 F.3d 883, 886 (3d Cir. 1997) (affirmative defense must be
apparent on face of complaint to be subject to Rule 12(b)(6) motion to dismiss).
      On a motion to dismiss, as elsewhere, a court may take judicial notice of
decisions of other tribunals:
       O]n a motion to dismiss, we may take judicial notice of another
      court’s opinion—not for the truth of the facts recited therein, but for
      the existence of the opinion, which is not subject to reasonable
      dispute over its authenticity. See Kramer z’. Time Warner Inc., 937
      F.2d 767, 774 (2d Cir. 1991); United States v. Wood, 925 F.2d 1580,
      1582 (7th Cir. 1991); see also Funk v. Commissioner, 163 F.2d 796,
      800—0 1 (3d Cir. 1947) (whether a court may judicially notice other
      proceedings depends on what the court is asked to notice and on the
      circumstances of the instant case).

S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d
410, 426-27 (3d Cir. 1999); see generally Fed. R. Evid. 201. Thus, in regard to
res judicata specifically, a prior decision may be noticed for its existence and
its legal effect on the current proceeding. See, e.g., M & M Stone Co.   i.’.

Pennsylvania, 388 F. App’3c 156, 162 (3d Cir. 2010); Gage v. Warren Twp. Com.
& Planning Bd. Members, 463 F. App’x 68, 71 (3d Cir. 2012).
         C. Res Juthcata
      For res judicata to apply, a defendant must show that there has been “(1)
a final judgment on the merits in a prior suit involving (2) the same parties or
their privies and (3) a subsequent suit based on the same causes of action.”
United States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984).
      Here, the New York state action did not constitute a final judgment on
the merits, and res judicata therefore does not apply. Generally, courts are



                                            6
required to determine questions of jurisdiction before reaching the merits of a
case. See Steel Co. v. CitizensforBetterEnv’t, 523 U.S. 83, 94(1998).
      “The principle of forum non conveniens is simply that a court may resist
imposition upon its jurisdiction even when jurisdiction is authorized by the
letter of a general venue statute.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507
(1947). The forum non convenjens doctrine “involves the dismissal of a case
because the forum chosen by the plaintiff is so completely inappropriate and
inconvenient that it is better to stop the litigation in the place where brought
and let it start all over again somewhere else.” Nonvood v. Kirkpatrick, 349 U.S.
29, 31 (1955). Forum non conveniens “is a non-merits ground for dismissal.”
Malay Int’l Shipping Corp.   ii.   Sinochem Int’l Co., 436 F.3d 349, 359 (3d Cir.
2006). Indeed, a forum non conveniens dismissal amounts to a determination
that the merits should be adjudicated elsewhere. See American Dredging Co. v.
Miller, 510 U.S. 443, 454 (1994); Chick Kam Choo v. Exxon Corp., 486 U.S. 140,
148 (1988).
      The dismissal of the New York state action was neither final nor on the
merits. Moreover, the state court opinion expressly advised the defendants that
its decision to grant their motion to dismiss based on forum non conveniens
grounds was “conditioned on leave to commence the action in New Jersey.”
Accordingly, the defendants’ motion to dismiss the complaint based on res
judicata is denied.
      D.      Rooker-Feidman
      I turn to the defendants’ alternative basis for dismissal under Rooker
Feldman. That doctrine provides that district courts are prohibited from
exercising jurisdiction over “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of
those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus., Inc., 544 U.S. 280,
284 (2005); see Johnson   ii.   De Grandy, 512 U.S. 997, 1005-1006 (1994)
(Rooker-Feldman bars a losing party in state court “from seeking what in


                                                 7
substance would be appellate review of the state judgment in a United States
district court, based on the losing party’s claim that the state judgment itself
violates the loser’s federal rights.”).
       Four requirements must be met for the doctrine to apply: (1) the federal
plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the
state-court judgments; (3) those judgments were rendered before the federal
suit was filed; and (4) the plaintiff is inviting the district court to review and
reject the state judgments. Great W. Mining & Mineral Co. z’. Fox Rothschild UP,
615 F.3d 159, 166 (3d Cir. 2010)).
      These requirements are not met. PSF’s suit does not seek appellate
review of the state court’s decision applying New York’s forum non conveniens
rules to its claims. Cf Vasquez v. Yll Shipping Co., 692 F.3d 1192, 1196 (11th
Cir. 2012) (concluding that Rooker-Feldman did not apply where case was
dismissed on forum non conveniens grounds and underlying merits of case
were not resolved by state court action). Instead, PSF asserts a series of state
law claims that were not addressed on the merits by the New York state action.
Rooker-Feldman is “confined to cases” that “invit[e] district court review and
rejection of judgments” entered by a state court. Exxon Mobil Corp., 544 U.S. at
284 (alteration added).
       Rooker-Feidman does not prohibit this court from addressing the claims
raised in PSF’s complaint.
          E. Zukowski’s Remaining Arguments
       Zukowski also argues that the New York state action “removed” him as a
party to this dispute. (DE 13). This represents a misunderstanding of the New
York state court decision. In addressing the parties’ arguments, the New York
state court noted that “defendant Ellis contends that defendant Zukowski was
not a party to the assignment and was removed as a plaintiff prior to trial in
the NJDC proceeding and is an improperly named defendant in the instant
proceeding.” The New York state court was simply summarizing an argument
made by Ellis. It did not actually rule or otherwise decide this issue. Any


                                              8
argument that this statement had some type of preclusive effect is therefore
without merit.
       Zukowski also argues that he withdrew from the underlying Ellis
litigation, and that he was not a signatory to Ellis’s financing contract with
PSF. (DE 13). The complaint does not allege a breach of contract claim against
Zukowski based on the financing contract. Against Zukowski it alleges
conversion,5 unjust enrichment,6 aiding and abetting, and tortious interference
with a contract.7 (DE 1). These tort and equitable claims do not depend on an
existence of a contract between Zukowski and PSF.
       Accordingly, the defendants’ motions to dismiss the complaint are
denied. (DE 13, 14).



        Conversion is “an unauthorized assumption and exercise of the right of
ownership over goods or personal chattels belonging to another, to the alteration of
their condition or the exclusion of an owner’s rights.” Capital Health Sys. ii.
 Veznedaroglu, 2017 U.S. Dist. LEXIS 28390, at *3233 (D.N.J. Feb. 27, 2017) (quoting
Rieketti r.’. Bat-nj, 2015 WL 1013547, at *8 (D.N.J. Mar. 9, 2015)); see Chi. fltle Ins. Co.
a Ellis, 409 N.J. Super. 444, 456 (App. Div. 2009); Scholes Elec. & Communs. a
Fraser, 2006 U.S. Dist. LEXIS 39287, at *11 (D.N.J. June 14, 2006). Common law
conversion consists of the following elements: “(1) the existence of property, (2) the
right to immediate possession thereof belonging to [thej plaintiff, and (3) the wrongful
interference with that right by ltheJ defendant.” Capital Health Sys., 2017 U.S. Dist.
LEXIS 28390, at *33
6       Unjust enrichment is an equitable cause of action that imposes liability when a
“defendant received a benefit” and defendant’s “retention of that benefit without
payment would be unjust.” VRG Corp. u. GKN Realty Corp., 135 N.J. 539, 554 (1994).
To state a claim for unjust enrichment, a plaintiff must show that “(1) at plaintiffs
expense (2) defendant received benefit (3) under circumstances that would make it
unjust for defendant to retain benefit without paying for it.” Arlandson v. Hartz Mt.
Corp., 792 F. Supp. 2d 691, 711 (D.N.J. 2011) (internal quotation and citation
omitted).
        To establish a claim for tortious interference, a plaintiff must establish (1) that
it had an existing contract or reasonable expectation of economic benefit or advantage;
(2) that the defendant knew of the contract or expectancy; (3) that the defendant
wrongfully interfered with that contract or expectancy; (4) that it is reasonably
probable that the loss of the contract or prospective economic gain was a result of the
interference; and (5) that damages resulted from the interference.” Florian Greenhouse,
Inc v. Cardinal IG Corp., 11 F. Supp. 2d 521, 525 (D.N.J. 1998); Palm Bay Imports v.
Mit-on, 2001 U.S. Dist. Lexis 25119 (D.N.J. 2001), affd, 55 Fed. App’x 52 (3d Cir.
2002).

                                                 9
   II.      PFS Motion for Summary Judgment
         Although the parties have not engaged in any discovery, PSF cross-moves
for summary judgment on all its claims. (DE 16).
         Federal Rule of Civil Procedure 56(a) provides that summary’ judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding a motion
for summary judgment, a court must construe all facts and inferences in the
light most favorable to the nonmoving party. See Boyle v. Cnty. of Allegheny
Pennsylvania, 139 F.3d 386, 393 (3d Cir. 1998) (citing Peters v. Delaware River
Port Auth. of Pa. & N.J, 16 F.3d 1346, 1349 (3d Cir. 1994)). The moving party
bears the burden of establishing that no genuine issue of material fact
remains. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). “[W}ith
respect to an issue on which the nonmoving party bears the burden of proof.
 the burden on the moving party may be discharged by ‘showing’             —   that is,
pointing out to the district court       —   that there is an absence of evidence to
support the nonmoving party’s case.” Id. at 325.
         A court is “obliged to give a party opposing summary judgment an
adequate opportunity to obtain discovery.” See Doe v. Abington Friends Sch.,
480 F.3d 252, 257 (3d Cir. 2007) (quoting Dowling v. City of Phila., 855 F.2d
136, 139 (3d Cir. 1988))); see also Celotex, 477 U.S. at 326 (noting that “[ajny
potential problem with       ...   premature [summary judgment] motions can be
adequately dealt with under [Rule 56(d)), which allows a summary judgment
motion to be denied    ...   if the nonmoving party has not had an opportunity to
make full discovery.”); see also Gooden v. Twp. of Monroe, 2006 WL 561916 at
*2 (D.N.J. March 7, 2006) (denying motion for summary judgment as
premature “because [p]laintiff has not had an opportunity to obtain important
relevant evidence through discovery channels.”). Rule 56(d) provides for the
just adjudication of disputes by ensuring that parties are not “‘railroaded’ by a


                                                   10
premature motion for summary judgment.” Celotex, 477 U.S. at 326 (noting
summary judgment not premature because parties had conducted discovery
and the action had been ongoing for a year prior to petitioner’s motion).
         In opposition to PSF’s motion for summary judgment, Ellis argues that
she did not receive any funds owed to PSF and that her attorney was
responsible for ensuring payment to PSF. (DE 18 at 7, ¶2; DE 8, at 15). In the
New York action, Ellis similarly stated that she did not receive the funds owed
to PSF. (DE 16-15). Ellis’s certification submitted in connection with the New
York state matter also suggests that she is disabled from a traumatic brain
injury and “not competent.” (DE 16-14; DE 16-16, ¶3). Other matters may be
raised as factual or legal defenses; it is simply too early to tell.
         PSF’s motion for summary judgment in advance of fact discovery is
plainly premature. It will be denied without prejudice to reassertion at the
proper time.
   UI.      Conclusion
         For the reasons stated above, Ellis’s and Zukowski’s motions, construed
as motions for judgment on the pleadings, are denied. (DE 13, 14). PSF’s
motion for summary judgment is denied without prejudice. (DE 16).
         An appropriate order follows.

Dated: August 2, 2019


                                           ‘


                                         KEVIN MCNULTY
                                         United States District Judge




                                              11
